Irvine, C.
This was an appeal from a decree of the district court of Douglas county perpetually enjoining the defendants from working a street in that city to a grade alleged in the petition not to have been legally established, facts being alleged from which it would follow that plaintiff’s property abutting upon the street would be seriously injured, and it also being alleged that no lawful assessment or tender of damages had been made to plaintiff, and that no petition had been made for a change of grade.
No briefs have been filed on behalf of either party. We have examined the pleadings and the evidence; and as they are sufficient to support the judgment, it is accordingly
Affirmed.